DETAILED ACTION

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in lights of new grounds of rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1-3, 8-10, and 15-17  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Merzon et al. (US 2013/0114940) in view of Schein et al. (US 6,341,374) in view of McTernan et al. (US 2002/0013897) in view of Chapweske et al (US 2009/0063699).



Regarding claims 1, 8, and 15, Merzon discloses a method and non-transitory medium for providing media guidance with a plurality of sources, the method comprising:
receiving, using a hardware processor, media content information corresponding to a plurality of media content items available for playback from a content source (Fig 1-2 and [0017]. See [0022] receiving schedule information such as EPG data from linear content source and storing the data locally.);
determining, without user intervention, for a media content item of the plurality of media content items, an availability of the media content item from a plurality of alternate sources of media content that are different than the plurality of content sources (See [0030-0031] trigger of a search query programmatically generated.  Evaluating each candidate for availability at multiple alternate sources, such as non-linear sources);
concurrently with causing the media content information from at least a portion of the plurality of media content items to be presented, causing an alternate source indicator for each of the plurality of alternate sources to be presented with the media content information using a media playback device in response to determining that the media content item is available from the plurality of alternate sources of media content, wherein the alternate source indicator for each of the plurality of alternate sources corresponds to the media content item (Fig 7 and [0051-0056] displaying an EPG which notifies users of an alternate content source, i.e., user is 
Merzon further discloses media plug-ins associated with at least one alternate source of media content (See [0022] and [0027-0028]) and further where the alternate source of media content includes over-the-top content providers that stream media content items that are available from the at least one alternate source of media content (See [0024] non-linear content sources include television content websites, social networking websites which read on over the top content which may be delivered by continuous bit stream).
Merzon does not explicitly disclose receiving, using the hardware processor, media content information corresponding to a plurality of media content items available for playback from at least one of a plurality of content sources.
Schein discloses that it was known to receive media content information corresponding to a plurality of media content items available for playback from at least one of a plurality of content sources (See Fig 1 and Col 4 lines 30-47 receiving program schedule information from a plurality of linear content sources, i.e., cable and satellite.).
Prior to the invention being made it would have been obvious to one ordinary skill in the art to modify the known system of Merzon with the known methods of Schein predictably resulting in receiving, using the hardware processor, media content information corresponding to a plurality of media content items (i.e, such as a plurality of linear sources as suggested by Schein) available for playback from at least one of a plurality of content sources and searching a plurality of alternate sources (i.e., such as a plurality of non-linear sources as discloses by 

Merzon and Schein do not explicitly disclose, in response to determining that the media content item is available from the alternate source of media content, determining that a media playback application corresponding to the alternate source of media content has not been configured on the media play back device; in response to receiving selection of the alternate source indicator and in response to determining that the media playback application has not been configured on the media playback device, causing a selectable option to be presented that prompts the user to configure the media playback application on the media playback device; in response to receiving the selection of the selectable option, causing the media playback application to be downloaded on the media playback device; and causing the media content item to be presented using the media playback application.
Further Merzon and Schein do not explicitly disclose causing media content items that correspond to selected alternate source indicators to be presented using the media playback application provided by the alternate source of media content.
McTernan discloses that it was known to provide streaming media playback from an over-the-top source of media content through a streaming media playback application which is provided by and corresponds to the source of over-the-top media content (See [0053] client device downloads media player plug-in or player from the web server 104 in order to play content from the media distribution system.  The media content provider including a web server which reads on an over-the-top media source.).

Merzon Schein and McTernan do not explicitly disclose determining that a media playback application provided by the alternate source of media content has not been downloaded and configured on the media play back device; 
in response to receiving selection of the alternate source indicator and in response to determining that the media playback application has not been downloaded and configured on the media playback device, 
automatically downloading and configuring, to the media playback device, the media playback application provided by the at least one alternate source of the plurality of alternate sources of media content based on an indication in a priority list associated with the plurality of alternate sources of media content,
wherein the media playback application corresponds to a content provider associated with the at least one alternate source of media content; and causing the media content item to be presented using the media playback application.

Furthermore Merzon discloses that it was known to select an alternate source of a plurality of alternate sources of media content based on an indication in a priority list associated with the plurality of alternate sources of media content (prioritize selection of alternate sources according to suitable criteria such as particular series, immediate availability see [0031])





Regarding claim 3, 10, and 17, Merzon further discloses the method of claim 1, wherein the media content information is presented as a program listings grid having one or more rows of media content listings (See Fig 7 and [0051]).


Claims 4, 11, and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Merzon et al. (US 2013/0114940) in view of Schein et al (US 6,341,374) in view of McTernan et al. (US 2002/0013897) in view of Chapweske et al (US 2009/0063699) in view of Moon et al. (US 2008/0244671).

Regarding claims 4, 11, 18, Merzon in view of Schein McTernan and Chapweske disclose the method of claim 1, but does not explicitly disclose wherein the media content information is presented as a list of search results responsive to a search query.
Moon discloses a subset of a plurality of media content listings present to a user, wherein an icon indicates additional information for the content listing.  The indicator presented within the media content listing in response to determining that the media content 
Moon further discloses the subset of plurality of media content listings is presented to the user as a list of search results responsive to a search query from the user (See Moon Fig 11 and [0055] a user filtering for a specific type of content listings is a search query and resulting list is responsive to the search for only content of type filtered for).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the system taught by Merzon with the teaching of Moon resulting in a “when else” indicator for additional sources/times for a program to be indicated for each individual content item listing for the displayed subset of plurality of media content items in response to determining that the media content item has additional sources/times available.  The modification improving the system by clearly indicating which content items have additional information without requiring a user intervention thereby improving the user experience as suggested by Moon (See Moon [0049] for quickly identifying additional information for a content item).

Claims 5-6, 12-13, 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Merzon et al. (US 2013/0114940) in view of Schein et al (US 6,341,374) in view of McTernan et al. (US 2002/0013897) in view of Chapweske et al (US 2009/0063699) in view of Makhlouf (US 2011/0126234).


Determining whether the media content item is available from the first alternate source;
Determining whether the media content item is available from the second alternate source in response to determining that the media content item is unavailable from the first alternate source; and
Presenting the selectable alternate source indicator in response to determining that the media content item is available from the second alternate source, wherein the second alternate source is assigned to the media content item.
Makhlouf discloses a priority list having first and second sources;
Determining whether a media content item is available from a first source;
Determining whether the media content item is available from a second source in response to determining that the media content item is unavailable from the first source; and presenting the content from the second source associated with the media content item when the second source is available (See Fig 2E-2F and [0081-0083]. A user selection triggers a determination if a content is available from a first source. If not available from the first source a second source is determined and the second source is accessed).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the teachings of Merzon with the further teachings of Makhlouf resulting in accessing a priority list to determine alternate sources including a first alternate source and a second alternate source; determining whether the media content item is available from the 

Regarding claims 6, 13, and 20, Merzon in view of Schein McTernan Chapweske and Makhlouf further disclose inhibiting additional alternate sources from being searched for the media content item in response to determining that the media content item is available from the second alternate source (See Makhlouf [0081-0084] if first source is unavailable second source is search.  If second source is available it is displayed.  Furthermore based on distribution rights second run may only be available via second source see [0083-0084]).

Claims 7, 14, 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Merzon et al. (US 2013/0114940) in view of Schein et al (US 6,341,374) in view of McTernan et al. (US 2002/0013897) in view of Chapweske et al (US 2009/0063699) and in view of Iki et al. (US 7,240356).

Regarding claims 7, 14, 21, Merzon in view of Schein McTernan and Chapweske disclose the method of claim1 but does not disclose storing user login information associated with each 
Iki discloses storing user login information associated with an alternate source; and automatically retrieving a media content item from an alternate source using the stored user login information in response to receiving the user selection of the a content item (See Col 6 lines 15- Col 7 line 35.  Controller chooses alternate “version” from alternate program source based on user login information and preferred characteristics).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the system taught by Merzon further with the teaching of Iki resulting in user login information associated with each of the alternate sources being used to automatically retrieve media content items from the alternate sources based on selections of alternate source indicators by a user in order to provide the user with a program version which meets their desired characteristics as suggested by Iki, See Col 7 lines 25-35.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO ALCON whose telephone number is (571)270-5668.  The examiner can normally be reached on Monday-Friday, 9:00am-7:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FERNANDO ALCON
Examiner
Art Unit 2425

/FERNANDO ALCON/
Primary Examiner, Art Unit 2425